United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-1223
                                ___________

Donald Whitehall; Brenda Mahoney,       *
                                        *
              Appellants,               *
                                        *
       v.                               *
                                        *
Iowa West Racing Association, a         *
Regulated Gambling Corporation under *
the laws of Iowa, doing business as     * Appeal from the United States
Bluffs Run Casino; Jack Parkinson,      * District Court for the
Individually and as General Manager     * Southern District of Iowa.
of Bluffs Run Casino; Bruce Theye,      *
Individually and as Manager of Valet    *       [UNPUBLISHED]
Services of Bluffs Run Casino; Jodi     *
Davis, Individually and as Lead Person *
in valet of Bluffs Run Casino; Linda    *
Brohimer, Individually and as           *
Supervisor in Housekeeping of Bluffs    *
Run Casino; AIM, Inc., an Alabama       *
Management Corporation, also known      *
as Alabama-Iowa Management Inc.;        *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: March 31, 1999

                            Filed: April 6, 1999
                                ___________
Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Donald Whitehall and Brenda Mahoney appeal from the district court’s1 order
granting summary judgment in favor of defendants Iowa West Racing Association
(Iowa West) and AIM, Inc. (AIM) on plaintiffs’ federal employment discrimination
claims, brought pursuant to Title VII of the Civil Rights Act of 1964 (42 U.S.C.
§ 2000d et seq.), and 42 U.S.C. § 1981.

       Plaintiffs were both employed at Bluffs Run Casino, which is operated by Iowa
West and managed by AIM. Mr. Whitehall is African-American and Ms. Mahoney is
white. Plaintiffs alleged Bluffs Run retaliated against them because they had filed
discrimination charges against Mahoney’s former employer; they further contended
defendants discriminated against them because of their inter-racial relationship and
because they have a bi-racial child. Mr. Whitehall also alleged he was discriminated
against based on his race.

      We conclude summary judgment was proper on the retaliation claims, because
Mr. Whitehall and Ms. Mahoney failed to show that those who made the decision to
terminate them knew at the time that plaintiffs had filed discrimination charges. See
Montandon v. Farmland Indus., Inc., 116 F.3d 355, 359 (8th Cir. 1997); Wolff v.
Berkley Inc., 938 F.2d 100, 103 (8th Cir.1991).

       Assuming plaintiffs offered sufficient evidence to support prima facie
discriminatory-discharge claims, see Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 258
(8th Cir. 1996), defendants offered legitimate non-discriminatory reasons for


      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
                                         -2-
terminating them, i.e., Ms. Mahoney for tardiness and failing to appear for work as
scheduled, and Mr. Whitehall for allegedly threatening one of his superiors, and thus
the burden shifted to plaintiffs to show the proffered reasons were pretextual, see Ruby
v. Springfield R-12 Pub. Sch. Dist., 76 F.3d 909, 911-12 (8th Cir. 1996). We agree
with the district court that plaintiffs’ evidence--including their statistical evidence--
failed to support an inference that these reasons were pretextual and that the real reason
for their discharge was discrimination. See Hutson v. McDonnell Douglas Corp., 63
F.3d 771, 777-78 (8th Cir. 1995) (discussing probative value of statistical evidence);
Davenport v. Riverview Gardens Sch. Dist., 30 F.3d 940, 945 (8th Cir. 1994)
(unsubstantiated deposition testimony that similarly situated white employees were
treated more favorably did not create genuine dispute on issue of pretext and on
ultimate issue of intentional discrimination); cf. Lynn v. Deaconess Med. Ctr.-West
Campus, 160 F.3d 484, 487-88 (8th Cir. 1998) (plaintiffs may establish pretext by
showing they were treated less favorably than those “‘similarly situated [to them] in all
relevant respects’”) (quoted case omitted).

      We also conclude that the district court did not err in its treatment of plaintiffs’
evidence regarding a voice-mail message from Iowa West’s attorney.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-